Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive. 
Regarding the 35 U.S.C. 101 Rejections:
Applicant argues “predicting an expected engine deterioration of the first actual engine based on the expected operating parameters and the actual operating parameters of the first actual aircraft engine by applying the first fused data set to a forecasting model, wherein the forecasting model is a recurrent neural network based algorithm, and the recurrent neural network based algorithm is trained via a plurality of second fused data sets corresponding to actual aircraft engines” is impossible to perform in the human mind due to the usage of a recurrent neural network. Applicant argues the recurrent neural network is not a generically recited computer and thus the claim does not recite a mental step.
However, examiner respectfully disagrees. The prediction step based on engine information can reasonably be performed in the human mind. The recurrent neural network is recited at a high level of generality and is generally “applied” to the data set since it is merely implementing an abstract idea on a computer. Paragraph [0065] of applicant’s specification does not recite a specifically designed recurrent neural network. Rather, it describes modeling system deterioration based on correlated input factors, which is generic and simply computer-based. Additionally, paragraph [0050] of applicant’s specification describes the recurrent neural network (RNN) deep learning model as a Long Short-Term Memory (LSTM) neural network architecture, which is type of RNN but is generic and simply computer-based. Thus, the claimed invention is not directed toward a specifically defined recurrent neural 
Applicant further argues courts have found that improvements in a technology beyond computer functionality may demonstrate patent eligibility, even when they are performed using a general purpose computer. Applicant states the specification explicitly defines that the connections made using the recurrent neural network to identify correlations between variables within the fused data set could not be identified without using the specifically defined recurrent neural network. Applicant states the recurrent neural network uses a specific set of rules generated using the fused data set to solve the problem of providing accurate engine failure predictions based on the determined correlations, rather than simply claiming the idea of a solution or outcome, and thus, the claims are not directed to an abstract idea.
However, examiner respectfully disagrees. The claimed recurrent neural network is recited at a high level of generality and is generally “applied” to the data set since it is merely implementing an abstract idea on a computer. The claimed recurrent neural network does not include a specific set of rules generated using the fused data set to solve the problem of providing accurate engine failure predications based on determined correlations. The claimed recurrent neural network is merely a forecasting model algorithm that is trained with data sets corresponding to actual aircraft engines, which is generic and simply computer-based. Thus, the claimed invention is not directed toward a specifically defined recurrent neural network and utilization of the neural network, and is therefore a generic computer applying a mental process/abstract idea.
Regarding the 35 U.S.C. 103 Rejections:
Applicant argues the examiner's finding that utilization of as-manufactured parameters would have been obvious relies entirely on the statement that the examiner is interpreting the as- manufactured parameters as any parameters received from the manufacturer. The examiner basses this 
However, examiner respectfully disagrees. Examiner’s interpretation of the as-manufactured parameters as any parameters received from the manufacturer is a reasonable interpretation. Paragraph [0066] of applicant’s specification states “as-manufactured engine parameters (i.e. the actual manufactured component details)”. This statement is not an explicit definition, and it also does not narrow the meaning of “as-manufactured parameters”. Actual manufactured component details can be interpreted in a variety of ways, including actual manufactured parameters of the object, actual details about the component, parameters received from the manufacturer, component specifications, etc. Therefore, the specification does not further limit the interpretation of the claimed “as-manufactured engine parameters”. Thus, examiner’s interpretation is reasonable and will be maintained that as-manufactured parameters are any parameters received from the manufacturer.
Applicant further argues the examiner's interpretation is still overly broad as it is not consistent with what and how Applicant describes the invention. Applicant states they uniformly and consistently use the phrase "as-manufactured" to refer to the actual manufactured parameters of the object.  Applicant argues interpreting the phrase as broadly encompassing any parameters received from the original manufacturer at all is clearly inconsistent with what and how Applicant uses the phrases, and thus is overly broad.
However, examiner respectfully disagrees. Examiner’s interpretation of the as-manufactured parameters as any parameters received from the manufacturer is a reasonable interpretation and not overly broad. Paragraph [0066] of applicant’s specification states “as-manufactured engine parameters (i.e. the actual manufactured component details)”. This statement is not an explicit definition, and it also 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231. The examiner can normally be reached Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/MADISON B EMMETT/Examiner, Art Unit 3664
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664